Owen, J.
{dissenting'). Limitations upon the time for-commencing actions or proceedings or enforcing remedial rights are statutory in their origin. It is conceded that there is no express statute which bars the claim. Even granting that the allowance of this claim by the Industrial Commission constitutes a proceeding within the meaning of the title of ch. 177, Stats. 1921 (which I do not believe), we find no provision in that chapter which bars the presentation and consideration of this claim. The court concludes that it was the legislative intention that this claim should *303be barred within six years because the former personal-injury action was barred in that time. I do not think this is sound nor permissible.
The old law of master and servant was scrapped as social and economic obsolescence and was supplanted by a complete and comprehensive scheme for the compensation of industrial accidents. It has not been customary to resort to the old law of master and servant for analogies to aid in the construction of the workmen’s compensation act because that act is based upon principles entirely incompatible with the former law. The framers of the workmen’s compensation act expressly provided for two limitations. The logical inference is that they did not intend to provide any further limitations.
I cannot but regard the decision in this case as a judicial invasion of the legislative field, and I must dissent.
•I am authorized to state that Mr. Justice Rosenberry and Mr. Justice Crownhart concur in these views.